 In the Matter of HATCORPORATION OF AMERICAandUNITEDHATTERSCAP AND MILLINERY WORKERS INTERNATIONAL UNIONCasesNos. R-976and R-977AMENDMENTTO DIRECTION OF ELECTIONApril 1, 1939On March 17,1939, the National Labor Relations Board issued aDecision and Direction of Election'in the above-entitled proceedings,election to be held within fifteen(15) days from the date of theDirection,under the direction and supervision of the RegionalDirector for the Second Region(New York City).The Board,having been advised by the Regional Director for theSecond Region that an election at this time will not settle the questionconcerning representation,herebyamends the Direction of Electionissued on March 17, 1939,by striking therefrom the words"withinfifteen(15) days from the date of this Direction"and substitutingtherefor the words"at such time as the Board may in the futuredirect."111 N. L.R. B. 1206.12 N. L. R. B., No. 2.5